             Case 2:02-mj-00289-GGH Document 11 Filed 07/23/21 Page 1 of 1


1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT

9                             EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,          )   2:02-mj-00289-GGH
                                        )
12                       Plaintiff,     )   MOTION TO DISMISS AND RECALL
                                        )   WARRANT
13          v.                          )
                                        )
14   MICHAEL E. ZITO II,                )
                                        )
15                       Defendant.     )
                                        )
16                                      )
                                        )
17

18          It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:02-mj-00289-GGH is GRANTED.

20          It is further ordered that the no bail warrant issued May 4,

21   2004, is recalled.

22          IT IS SO ORDERED.

23   Dated: July 23, 2021

24

25

26

27

28

29
     ORDER TO DISMISS   AND
30   RECALL WARRANT                           1             U.S. v. MICHAEL E. ZITO II
